UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1252


TIMOTHY HUGH DIALS,

                    Debtor - Appellant,

             v.

HSBC BANK USA, N.A.; REISENFELD & ASSOCIATES; CHRISTOPHER
DAWSON,

                    Defendants - Appellees,

             and

THOMAS H. FLUHARTY; UNITED STATES TRUSTEE,

                    Trustees.


Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:17-cv-04132)


Submitted: November 29, 2018                               Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Hugh Dials, Appellant Pro Se. Andrew Michael Williamson, BLANK ROME
LLP, Washington, D.C.; Gregory Alan Stout, REISENFELD & ASSOCIATES LPA
LLC, Cincinnati, Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Timothy Hugh Dials appeals the district court’s order dismissing as frivolous his

appeal from the bankruptcy court’s order granting HSBC Bank’s motion for in rem relief

from the automatic stay and dismissing Dials’ claims in the underlying adversary

proceeding. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Dials v. HSBC Bank USA, N.A., No.

2:17-cv-04132 (S.D.W. Va. Feb. 28, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3